DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Applicant is strongly encouraged to call the Examiner to discuss possible amendments towards allowance.  The cited art of Goodman, Adams, Breton, Foreman and Hale do not teach, either separately or in combination, the specific elements of: “determining a spatial correlation matrix”; “determining a clutter correlation matrix”; “querying whether the clutter moves as a motion condition”; “querying whether the target has range migration” and “calculating signal convolution matrix … for target motion” among other steps.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must clearly show every feature of the invention specified in the claims.  In particular, Figures 1, 2, 3, 4, 13, 16A, 16B, 16C, 16D, 16E, 16F, are objected to as containing illegible content.  Please provide more legible copies.
In figure 16D, the term “Range Migration Matrix” appears to have a duplicate or a wrong definition for the “Range Migration Transpose Matrix”.  The Examiner is unable to make this determination because the written matter quality of 16D is too poor.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 2 is/are objected to because of the following informalities:  
Claim 1 has the limitation “determining clutter amplitude by spatial correlation matrix of clutter”.  Here the clutter appears to have been separated from target echo returns for processing.  It is unclear how this step is different from the noise power cited. 
Claim 1 has the limitation “determining receive noise power”.  The term noise does not appear in the claim again, and it is quite broad how this noise power is calculated and towards what purpose.  The examiner suggests “arranging / creating a spatial echo matrix comprised of received echo power and  phase angle” which appears to be consistent with Applicant’s specification.  At this point, the method has not performed sufficient processing to determine the difference between noise, target returns, or interference.  The “noise power” is not differentiated from the “determine clutter amplitude” previously cited, and could be interpreted as the same step.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). While the claim is rejected below, the simple addition of a “receive at a radar antenna first and second echoes” would overcome this 35 USC § 101 rejection.  
The following is a detailed rejection of independent claim 1. Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “radar detection of range migrating targets.”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
1. A computer-implemented method for detecting a target amidst clutter by a radar system able to transmit an electromagnetic signal, 
receive first and second echoes respectively from said target and said clutter, and process said echoes, 
said method comprising: determining signal convolution matrix for the target and a target return phase;
determining clutter amplitude by spatial correlation matrix of clutter;
determining clutter correlation matrix;
determining receive noise power;
querying whether the clutter moves as a motion condition if satisfied and as a stationary condition otherwise;
calculating signal convolution matrix and target return phase from said signal convolution matrix and said target return phase for target motion;
querying whether the target has range migration as a migration condition if satisfied and as a non-migration condition otherwise; and
forming a target detector for the radar system, wherein 
for said motion condition further including: calculating signal convolution matrix from clutter motion, 
calculating clutter range migration matrix from said clutter motion, and 
calculating interference correlation matrix, 
for said stationary condition further including: calculating said interference correlation, and 
for said migration condition further including: calculating range migration matrix from said target motion
Each of these steps can reasonably be performed by a general purpose computer using an input database without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received file or database of the “first and second echoes”, and then mathematically processes that data.  The specification of the present application does disclose a radar transmitter and a receiver to process reflected waves, but these features are not included in the claim.  As such, claim 1 merely require the reception of a data table which can be performed by a generic computer using generic computer code and generic memory storage.  
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical (physical) application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. As stated above, the claim does not have a generic computer or generic computer code stored on a medium.  The claim consists entirely of mathematical calculations which are possible using a generic computer.  
Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2, all of the claim elements of dependent claims 2-7 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims 2 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 do not integrate the abstract idea into a practical application. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 state(s): “calculating signal convolution matrix and target return phase from said signal convolution matrix and said target return phase for target motion”.  It is indefinite how a matrix is calculated from itself, in this case the “signal convolution matrix and target return phase” are calculated from “said convolution matrix and target return phase”.    
Claim(s) 1 state(s): “determining clutter amplitude by spatial correlation matrix of clutter; determining clutter correlation matrix”.  It is indefinite how the system has separated the target returns from the clutter and noise returns at this point.  This has been examined as if it read “determining a spatial correlation matrix of clutter from the received echoes; determining clutter correlation matrix.”       



Claim(s) 2 depend on rejected claim(s) 1 and are also rejected under 35 U.S.C. 112(b).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648